Citation Nr: 1207744	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in September 2003.  In that decision, the RO denied entitlement to service connection for PTSD/other acquired psychiatric condition claimed as secondary to sexual assault in service (also claimed as depression, panic attacks, suicidal tendencies, nightmares, insomnia, and memory problems).  The issue has been recharacterized for the reasons stated below.

The Veteran requested a Board hearing and the Board remanded the claim in February 2006 for the scheduling of such a hearing.  However, after the hearing was scheduled, the Veteran requested in August 2006 that the hearing be cancelled.

In January 2007, the Board denied entitlement to service connection for PTSD.  In a September 2008 decision, United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claim.  In August 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for a VA examination.  In December 2010, the Board again remanded the claim, this time to obtain additional private treatment records.   For the reasons stated below, the RO/AMC complied with the Board's remand instructions.


FINDING OF FACT

The Veteran's alleged in-service personal assault stressors have not been verified or corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303., 3.304(f) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2003 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for mental condition/depression/PTSD as due to sexual assault, as it was then characterized.  Specific information was also given and requested with regard to a claim for entitlement to service connection for PTSD as secondary to a personal assault, including a request that the Veteran provide evidence of various types of behavior changes during service.  This complied with current 38 C.F.R. § 3.304(f)(5), previously codified at 38 C.F.R. § 3.304(f)(4), which provides that VA will not deny a PTSD claim based on in-service personal assault without first advising a claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The June 2003 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a March 2006 letter.

Contrary to VCAA requirements, the Dingess-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in multiple subsequent supplemental statements of the case (SSOCs), most recently in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records as well as the records relating to the Social Security Administration's (SSA's) disability determination.  In its November 2010 remand, the Board instructed the RO/AMC request treatment records from private health care providers identified by the Veteran during the course of his VA treatment.  Specifically, the Board instructed the RO/AMC to request that the Veteran identify the names and addresses of all such providers and provide authorization and consent for these providers to release this information.  In a December 2010 letter, the AMC requested that the Veteran complete the enclosed authorization and consent to release forms with regard to the providers he had identified.  The Veteran did not respond to this request.  As the RO/AMC did what the Board asked with regard to these private treatment records but could not take further action due to the Veteran's lack of a response, the Board finds that the RO complied with its duty to assist and substantially complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159(c)(1)(i),(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records, including providing identifying information and authorization to release information); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").

In addition, the Veteran was afforded an October 2009 VA examination pursuant to the Board's August 2009 remand instructions.  For the reasons stated below, this examination was adequate and complied with the Board's remand instructions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for PTSD is thus ready to be considered on the merits.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

However, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (which requires a diagnosis consistent with DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that his claimed stressor is related to combat with the enemy.  Rather, he claims it is related to an in-service personal assault.  Credible supporting evidence of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the Court has held that the regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), previously codified at 38 C.F.R. § 3.304(f)(4).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304(f)(5).  See 75 Fed. Reg. 39843-01 (July 13, 2010).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

In this case, the Veteran claims that he has PTSD that is due to three related in service personal assaults.  He was the victim of a "blanket party" by his platoon at which he was held down and hit with socks containing soap and sustained a broken nose and black eyes as a result.  He was subsequently subjected to another "blanket party" during which he was raped and beaten, but he did not report the incident due to shame and guilt.  He also claimed that in the aftermath of this incident, his life was threatened and he was pushed off of a mountain, injuring his legs.

The STRs contain multiple notations regarding bilateral tibia stress fractures.  However, there is no indication that the stress fractures were sustained in a fall.  Rather, an August 1975 STR indicates that the Veteran complained of left lower leg pain for four days.  X-ray showed no fracture, but stress fracture could not be excluded.  A September 1975 STR reflects that the Veteran complained of shin splints and stated that he had a history of shin splints.  The diagnosis, based on X-ray reports was bilateral stress fractures, with an onset on the left leg of four weeks earlier and on the right leg of one week earlier.

The STRs and service records reflect that in July 1975 the Veteran was evaluated claiming to have homosexual tendencies and at that time was seeking discharge.  A September 1975 note indicated that the Veteran was discouraged by recent physical setbacks and was again seeking discharge.  The author of a September 1975  personnel note indicated that no psychiatric disposition was indicated but that the Veteran might prove unsuitable with his current attitude.  A September 1975 psychiatric note indicated that the Veteran had been evaluated in July 1975 for homosexual tendencies and was recommended for discharge but returned to training.  Recent physical setbacks had made him discouraged and he was again seeking discharge.  The examiner found no psychopathology and diagnosed situational reaction.  The examiner noted that the Veteran was dissatisfied and upset and was using these feelings to ask for discharge.  The examiner concluded that the Veteran might prove unsuitable if his present attitude continued.  No psychiatric disposition was indicated.

An October 1975 supplementary information for administrative discharge note indicated that the Veteran had a most defective attitude and had no desire to continue in the Marine Corps.  The author of the note indicated that the Veteran had ample opportunity to change his defects to no avail and further attempts would be a waste of time.  Additional remarks indicated that the Veteran had an extremely poor attitude, had "been seeking a discharge since he has been here," and had shown regression in his ability to train.  It was also noted that he had "attempted discharge by claiming homosexual tendencies," and, "After this was found unlikely he returned for a trial duty period.  He has failed to progress and with his attitude remedial training would not be profitable."   There is no separation examination report but an STR reflects that the Veteran had been examined during the past 90 days and it had been determined that he was physically qualified for separation from active duty.  It was also noted that no defects had been found that would disqualify him for the performance of his duties or entitle him to disability benefits, or that he had suffered any injuries or illnesses during his period of active duty.   The Veteran was discharged for unsuitability.

There are multiple diagnoses of PTSD based on the description by the Veteran of his in-service personal assault stressors.  These include a VA Vet Center clinical psychologist's October 2003 letter noted the Veteran's description of in-service sexual assault and the diagnosis of situational anxiety in the STRs.  The psychologist found that the diagnosis was understandable in light of the Veteran's trauma and inability to report it.  Such an inability to report sexual trauma was common according to the psychologist, who wrote, "In my 13 years working with veterans I have yet to meet one sexually traumatized male who actually reported it during service."  The psychologist noted the post service VA diagnoses of PTSD and diagnosed PTSD based on the claimed in-service stressors.  She wrote, "In my years working at the VA, unfortunately I have met many veterans who have been less than truthful about their experiences in an attempt to obtain service-connection.  This veteran is not one of them."  Similarly, the October 2009 VA examiner diagnosed PTSD most likely a result of his rape in service.  The examiner wrote, "While he tends to overstate some of his experiences and bad things that happened to him, this may be due to his earnest desire for validation and sympathy.  Given what he has lived through and having also a clear history of other people not believing him."  The examiner also noted that the Veteran denied that the smell of certain fruits could bring him back to the traumatic incident, and he therefore did not seem to be making up symptoms or exaggerating his current symptoms.

There are also multiple diagnoses of PTSD based on the same claimed personal assault stressors between the October 2003 letter and October 2009 VA examination, for example in March and June 2003 VA treatment notes prepared in connection with a PTSD program to which the Veteran had been admitted.  In contrast, a VA physician who was the director of a different VA facility found in a mental health attending admission note that it was surprising that the Veteran had been admitted to the PTSD program in 2003.  The physician noted the possibility of malingering, which had also been noted in a June 2006 VA treatment note.  The physician also noted the issue of "secondary gain, since pt. keeps referring to service connection claim with the VA.  Presentation seems gamey overall."  The physician also noted a long history of methamphetamine dependence for 25 plus years.  On examination, the Veteran reported physical and sexual abuse as a child as well as his military service.  After examination, the only diagnoses were amphetamine dependence, opiate and sedative-hypnotic prescription drug dependence, and personality disorder not otherwise specified.

There are also two November 2003 lay statements.  The Veteran's brother wrote that the Veteran had been a "happy go lucky kind of guy," prior to service but after service was moody, on edge, depressed, potentially suicidal, and stated distancing himself from friends and family.  The Veteran's mother similarly noted that the Veteran was happy and frequently smiling and laughing prior to service but after service his demeanor changed and he became reserved, anxious, and distrustful of others, often engaging in reckless behavior such as hitchhiking, drinking, and smoking.

Considering all of the above evidence, the Board finds that it weighs against corroboration of the in-service assaults described by the Veteran.  The October 2003 Vet Center and October 2009 VA medical opinions are entitled to some probative weight because the psychologists explained their reasons for concluding that the Veteran had PTSD based on the described in-service assault stressors which they found were credible and had likely occurred.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  This is particularly true of the October 2003 opinion which explained that it was common for male victims of sexual assault not to report such assaults at the time.  The October 2009 was adequate and complied with the Board's August 2009 remand instructions with regard to PTSD, which was that, if PTSD was diagnosed, to indicate which stressor or stressors the PTSD was attributable to.  The October 2009 VA examiner answered this question and explained his reasons for doing so.  Stegall v. West, 11 Vet. App. 268, 271 (1998);  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  Also weighing in support of corroboration of the Veteran's claimed in-service stressors are the lay statements of the Veteran's mother and brother, each of which noted negative behavior changes in the Veteran following service. 

Weighing against the claim, however, are the inconsistencies and contradictions between the Veteran's report of the claimed stressors after service and the evidence created during the time period in which the claimed stressors allegedly occurred.  For example, the Veteran claimed that he suffered a broken nose and black eyes from the first beating, but, although he reported other injuries and symptoms during his brief period of service, there is no record of any complaints or treatment regarding a broken nose.  Similarly, although the Veteran claimed that he was pushed off of a mountain, the STRs recording treatment for stress fractures mentioned no fall or injury of any kind as the cause of the stress fractures, but, rather, note that the Veteran complained for weeks of pain on his legs which he attributed to shin splints, and stress fractures were diagnosed with an onset weeks earlier.  This silence when otherwise speaking undercuts the Veteran's credibility and weighs against a finding of corroboration of the Veteran's in-service stressors.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (suggesting that the Board may consider failure of a fact to be recorded in a medical record to be substantive negative evidence where the missing fact would ordinarily be recorded).  In addition, while in service, the Veteran reported that he was a homosexual in order to be released from service, but there is no evidence that he is a homosexual or has homosexual tendencies.  This tends to establish that the appellant was not a reliable historian during service.  We also note that one examiner reported that the appellant tended to overstate some of his experiences and another examiner noted the possibility of malingering and secondary gain.  This supports the conclusion that the Veteran is not a reliable historian.

The record also establishes that during service, poor attitude was noted.  However, rather than a change in behavior following a personal assault, the record establishes that such action was nothing more than a pattern of behavior from the moment he entered service.  The personnel service records show that the Veteran's brief period of service was marked by a poor attitude and that he appeared to be seeking a discharge from shortly after he entered service.  Significantly, the STRs reflect the judgment at that time that the Veteran was seeking a discharge due to feelings of dissatisfaction and being upset, but there was no psychopathology present at the time and no psychiatric disposition.  Therefore, the Board finds that there were no behavior changes in the veteran but, rather, the record shows that the Veteran was seeking to be discharged from service from the time he entered service.  Consequently, even considering the lay statements of the Veteran's mother and brother of his behavior changes prior to and after service, when viewed with the other evidence these behavior changes were not corroboration of a personal assault.

The Board's analysis above reflects that the evidence against the Veteran's credibility and corroboration of his claimed stressors is more contemporaneous to the time period of the events described and of greater probative weight than the less contemporaneous evidence in support of such corroboration.  Therefore, the medical opinions that diagnose PTSD based on the claimed in service stressors are based on an inaccurate factual premise, and this reduces their probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

As the preponderance of the evidence reflects that the claimed non-combat stressors have not been verified or corroborated, the Veteran has failed to establish an essential element of his claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board notes that, while the Veteran was diagnosed with psychiatric disabilities other than PTSD, including on the October 2009 VA examination, the issue as characterized by the Board in its prior decision and remands and as characterized by the Court in its September 2008 memorandum decision was entitlement to service connection for PTSD.  Consequently, the Board has characterized the issue on the title page as entitlement to service connection for PTSD and limited its consideration to this psychiatric disorder.  Should the Veteran desire to claim entitlement to service connection for an acquired psychiatric disorder other than PTSD, he should seek adjudication of such a claim with the RO.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 56 (2006).  In addition, as the Veteran did not claim that his stressors were related to fear of hostile military or terrorist activity, the recent amendment to the PTSD regulation is not for consideration.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).







ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


